*200ORDER
PER CURIAM:
On May 25,1999, the Court ordered that the case be submitted to a panel and that oral argument be scheduled. On June 11, 1999, the Court ordered supplemental briefing regarding the applicability of the waiver process under 38 U.S.C. § 5302 to a Department of Veterans Affairs adjudication of indebtedness for medical care. On August 2, 1999, the appellant filed a memorandum, and the Secretary filed one on November 3, 1999, that completed the briefing process. The parties agree in their memoranda that a section 5302 waiver would be available for such purpose, and the Secretary conceded (Memorandum (Memo.) at 3) that the appellant had, at least implicitly, sought such a waiver (R. at 229). In addition, on July 30, 1999, the appellant submitted a request for such a waiver. Aug. 2, 1999, Memo., Attachment.
On consideration of the foregoing, it is
ORDERED that a telephonic settlement conference will be scheduled by the Court at the convenience of the parties, but no later than December 23, 1999, to be conducted by the Court’s Central Legal Staff. The purpose of the conference is to discuss the applicability of the 38 U.S.C. § 5302 waiver process to the settlement of this case. The parties are notified that the Court will proceed to schedule oral argument if a settlement is not forthcoming. It is further
ORDERED that, not later than January 4, 2000, the appellant and the Secretary each provide a status report, or a joint status report, on the results of the conference and the progress of the settlement negotiations.